Case: 2:19-cv-01976-JLG-CMV Doc #: 65 Filed: 10/29/20 Page: 1 of 1 PAGEID #: 614




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 MENG HUANG,

                        Plaintiff,

         v.                                                Civil Action 2:19-cv-1976
                                                           Judge James L. Graham
                                                           Magistrate Judge Chelsey M. Vascura
 THE OHIO STATE UNIVERSITY, et al.,

                        Defendants.

                                              ORDER

       In light of Plaintiff’s Objections to Order Denying Plaintiff’s Motion to Recuse

Magistrate Judge (ECF No. 64), the telephonic discovery conference currently scheduled for

October 30, 2020, is VACATED and will be rescheduled following resolution of Plaintiff’s

Objections.

       The undersigned also wishes to address Plaintiff’s contention in her Objections that I am

currently scheduled to teach a class at The Ohio State University’s Moritz College of Law in the

Spring 2021 semester. This contention is false. Although Plaintiff is correct that OSU’s website

currently lists me as the instructor for one section of Trial Practice in Spring 2021, this is an

administrative error. That section of Trial Practice in Spring 2021 will be co-taught by Judge

Watson of this Court and his law clerk, Caitlin Miller. I have contacted OSU to rectify the error

on its website. I further reiterate that my Fall 2020 teaching activities have concluded, and I

have no ongoing employment relationship with OSU.

       IT IS SO ORDERED.

                                                       /s/ Chelsey M. Vascura
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE
